Citation Nr: 0802395	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for right knee 
chondromalacia, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
August 2003.  A statement of the case was issued in February 
2004, and a substantive appeal was received in March 2004.  

The Board further notes that in a statement received in 
January 2004, the veteran claimed entitlement to service 
connection for tinnitus.  This matter is hereby referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee chondromalacia 
is productive of symptomatology, including pain, which limits 
flexion to 105 degrees; extension is full, and there is no 
recurrent subluxation or lateral instability.

2.  The veteran's service-connected left knee chondromalacia 
is productive of symptomatology, including pain, which limits 
flexion to 115 degrees; extension is full, and there is no 
recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5257, 5261, 5262 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5257, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2001.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate an increased rating claim and the relative 
duties of VA and the claimant to obtain evidence; and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his possession that 
pertains to the claims.                                                                             

Subsequent to the August 2002 adjudication, the RO then 
provided the appellant with notice in March 2006.  However, 
since the March 2006 letter was undeliverable, the same 
notice was sent to the veteran's updated address in May 2006.  
Nevertheless, the notice complied with Dingess v. Nicholson, 
19 Vet. App. 473 (2006), notifying the veteran of the types 
of evidence necessary to establish a disability rating for 
his disability claim or the effective date of the disability; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the May 2006 notice was not provided prior to the 
August 2002 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in a March 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Another letter was sent in June 2007, and the notification 
complied with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying what type of evidence 
necessary to establish a disability rating for his disability 
claim or the effective date of the disability; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  Although the claims were not subsequently 
readjudicated, the veteran has not been prejudiced because 
when the same notice was provided in May 2006, the claim was 
then readjudication in March 2007.  Further, the 
preponderance of the evidence is against the veteran's claims 
for higher disability ratings.

VA has obtained service medical records, assisted the veteran 
in obtaining VA and private medical evidence, and afforded 
the veteran VA examinations in December 2001 and July 2006.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected right knee and left knee 
chondromalacia warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

The Board notes that Diagnostic Codes 5256 to 5263 are 
potentially applicable to rating knee disabilities and that 
normal flexion of the knee is to 140 degrees, and normal 
extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, 
Plate II.  In the present case, it should also be noted that 
when evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5260 a rating of 10 percent is 
warranted for flexion limited to 45 degrees.  A rating of 20 
percent rating is warranted for flexion limited to 30 
degrees.  A rating of 30 percent rating is warranted for 
flexion limited to 15 degrees.     

Under Diagnostic Code 5261, a rating of 10 percent is allowed 
when extension of the leg is limited to 10 degrees.  A 20 
percent disability rating is allowed when extension of the 
leg is limited to at least 15 degrees.  A 30 percent 
disability rating is allowed when extension of the leg is 
limited to at least 20 degrees. A 40 percent disability 
rating is allowed when extension of the leg is limited to at 
least 30 degrees.  A 50 percent disability rating is allowed 
when extension of the leg is limited to at least 45 degrees.      

The veteran was afforded a VA examination in December 2001.  
The veteran reported that his knees locked, especially the 
right knee, which locked straight out two or three times per 
year.  When this occurred, he had to rest until it could be 
mobilized.  He further reported pain climbing and descending 
the stairs, and difficulty getting out of a car.  He observed 
that his legs were shaky when applying pressure to the 
brakes.  He reported no recent falls at the time, and stated 
that he could no longer pick up heavy objects more than 30 
pounds.  The veteran stated that he could not run and stopped 
hunting.  He was able to ride a bicycle in the summer.    

Upon physical examination, it was observed that when the 
veteran sat, he lowered himself using his arms and hoisted 
himself out with his arms.  Each knee was deemed symmetrical 
and his gait was described as normal.  The examiner noted 
that the veteran could rise on his toes and his heels, but 
could not squat to the floor.  Range of motion of the right 
knee was 0 to 120 degrees.  Noted were 1+ patellofemoral 
crepitus, no edema, intact medial and collateral ligaments, 
and negative drawer sign.  The left knee range of motion was 
greater at 0 to 130 degrees; and observed were intact medial 
and collateral ligaments, and negative drawer sign.  The 
assessment was patellofemoral syndrome and chondromalacia 
right knee and left knee with definite limitation from the 
veteran's knees.  The x-ray impression of the knees was 
bilateral minimal medial compartment joint space narrowing.   

VA medical records show that in June 2002, the veteran was 
seen for complaints of bilateral knee pain.  Out of a scale 
of 0 to 10 (with 0 being no pain and 10 being the worst 
pain), the veteran rated his current pain a 7, his pain at 
worst a 9, and his pain at best a 5.  He described the pain 
as sharp and throbbing with aggravating factors being walking 
and squatting.
   
The veteran was afforded another VA examination in July 2006.  
The veteran reported pain, weakness, and some lack of 
endurance.  In addition, he stated that he could not walk for 
medium distances or stand for long periods without pain in 
the knees.  He further reported constant pain in the knees 
mainly towards the front of the knee.  He reported difficulty 
putting on and taking off his shoes, socks, trousers, and 
pulling on socks made his knees feel as if they would pull 
out of the joint.  He reported he could shop and engage in 
other activities of daily living such as toileting and 
hygiene without difficulty.  With regard to flare-ups, he 
stated that he experienced them three to four times weekly 
and that they may last all day and night.  Standing for long 
periods and walking medium distances and for no reason at 
all, the flare-ups occurred.  When this occurred, he massaged 
the knees, adjusted his position, and bathed in warm water.  
He further stated constant pain in the knees.  
  
Upon physical examination, it was observed that the right 
knee had no swelling or effusion of significance, but there 
was some periarticular thickening particularly around the 
patella.  It was further observed that the patella seemed 
slightly laterally placed; and tracking the patella, it moved 
slightly more lateral than usual.  The examiner noted that 
compression of the patella caused significant pain and that 
there was no joint tenderness.  McMurray's, Lachman's and 
Drawer tests were negative.  The examiner continued that the 
knee was stable with regard to the cruciate and collateral 
ligaments.  Range of motion showed 0 degrees of extension to 
110 degrees of flexion with pain throughout flexion and 
extension.  Also noted was some patellofemoral crepitus.  
Addressing Deluca factors, the examiner stated that repeated 
movements done approximately five times showed that the 
veteran had pain throughout the range of motion which 
increased as he did the third or fourth repetition.  The 
examiner also stated that the pain limited the veteran's 
range of motion with decreased flexion of 5 degrees.  While 
there was some lack of endurance observed, there was no 
incoordination.  Muscle power was measured a 5 out of 5 with 
no sensory deficits.  

Regarding the left knee, there was also no swelling or 
effusion.  The examiner noted that the patella tracked 
slightly laterally but less so on the right side.  He further 
noted there was tenderness on patellar compression slightly 
less than on the right side.  He continued that there was no 
periarticular thickening, particularly around the patella and 
that there was no joint line tenderness.  The McMurray's 
test, Lachman's test, and Drawer tests were negative.  The 
ligaments were deemed stable.  Range of motion showed 0 
degrees of extension and 115 degrees of flexion with pain 
throughout motion, particularly in extension.  Some 
patellofemoral crepitus was observed.  Addressing Deluca 
factors, the examiner stated that with repeated movements, 
the veteran had some increased pain, but no decreased range 
of motion and no significant fatigue or lack of endurance.  
Muscle power was measured a 5 out of 5 with no sensory 
deficit.  In the addendum, the examiner stated that the July 
2006 x-rays of the knees showed some evidence of 
chondromalaica patellae in both knees.       

The Board acknowledges that the veteran has bilateral minimal 
medial compartment joint space narrowing as found in the 
January 2002 x-ray of the knees.  Pursuant to Diagnostic Code 
5003, his disabilities may be rated higher based on 
limitation of motion under Diagnostic Codes 5260 and 5261.  
Further, when considering Diagnostic Codes 5260 and 5261, the 
veteran may receive separate ratings for limitations in both 
flexion and extension.  See VAOPGCPREC 9-04.  In the present 
case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The evidence in the present case shows no limitation of 
extension in either knee.  A compensable rating under Code 
5261 is therefore not warranted.  Moreover, there is no 
persuasive evidence of recurrent subluxation or lateral in 
stability.  Code 5257 is therefore not for application.  The 
veteran's knee disabilities are productive of pain and some 
limitation of motion.  However, even considering additional 
functional loss due to pain, incoordination, weakness and 
fatigue, the limitation of flexion each knee does not meet 
the criteria under Code 5260 for a rating in excess of 10 
percent. 

Turning to other applicable Diagnostic Codes applicable to 
the knees, the Board notes that Diagnostic Codes 5259 and 
5263 do not provide for disability ratings in excess of 10 
percent.  Therefore, they are not applicable to this 
analysis.  In turning to the Diagnostic Codes applicable to 
the knees which do provide for disability ratings in excess 
of 10 percent, the Board notes that a 30 percent disability 
rating under Diagnostic Code 5256 would not be warranted in 
this case because there is no pertinent medical evidence of 
record reflecting ankylosis of the right and left knee.

Further, there was no evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint to warrant a rating of 20 percent 
under Diagnostic Code 5258.  Consequently, Diagnostic Code 
5258 is not for application.  Additionally, the Board notes 
that there is no malunion or nonunion of the tibia or fibula 
to warrant higher ratings under Diagnostic Code 5262.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  At his December 2001 VA examination, the 
veteran declared that he was a self-employed machine shop 
operator.  Significantly, his July 2006 VA examination 
reveals that he was working as a machinist and admitted that 
his knees did not interfere with his work.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the preponderance of the evidence is against the 
claims for evaluations in excess of 10 percent for right knee 
and for left knee chondromalacia.  Should the disabilities 
increase in severity in the future, the veteran may always 
file new claims for increased ratings.


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


